EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcos P. Rivas on 29 September 2021.

The application has been amended as follows: 

The title has been amended as follows:
METHODS 

1. (Currently Amended) A method for determining presence of docosahexaenoic acid (DHA) in a viable whole plant seed, the method comprising[[,]] 
(a) obtaining one or more viable whole plant seeds; 
(b) performing a Fourier Transform Infrared (FTIR) spectroscopy analysis of each of the one or more viable whole plant seeds, wherein the spectroscopy analysis comprises use of a detector cooled using liquid nitrogen to detect absorbance at a first absorption band between about 3800 cm-1 wavenumber and about 2600 cm-1 wavenumber; 
(c) comparing the absorbance of step (b) to existing reference FTIR absorbance; 
(d) selecting at least one of the one or more viable whole plant seeds analyzed in step (b) based on the detected absorbance of step (b), wherein each selected seed is viable and predicted to contain DHA based on the detected absorbance of step (b); and 
(e) planting or breeding with the at least one seed selected in step (d).

8. (Currently Amended) The method of claim 1, wherein the 
viable whole plant seeds obtained in (a) are from a transgenic plant.

Reasons for Allowance
Claims 1, 2, 4, 7, and 8 are allowed and are renumbered as claims 1-5. The following is an examiner’s statement of reasons for allowance: 
The amendment filed 27 September 2021, together with the above amendment, have overcome the objections and rejections of the final office action mailed on 23 July 2021. Claim 1 is distinguished from the closest prior art for the reasons set forth regarding claim 6 on page 9, section 13 of that office action. The prior art of record does not teach or suggest all of the limitations of claim 1, including the limitation that "each selected seed is viable and predicted to contain DHA based on the detected absorbance of step (b)."
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/MICHELLE ADAMS/Examiner, Art Unit 1797
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797